DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a supplemental examiner’s amendment in response to the interview conducted on 03/29/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hyun Woo Shin on 08 March 2021.
The application has been amended as follows: 

1.	(Currently Amended) A region division method for laser treatment of dividing an area of a subject to be treated by laser irradiation into a plurality of treatment regions, the method comprising:
constructing a three-dimensional image of thesubject;
using the three-dimensional image to obtain a normal vector for each of a plurality of points located on a surface of thesubject;
plurality of points on the surface of the 
generating a closed curve including at least some of the plurality of points grouped into  a same group to set a treatment region.
2.	(Currently Amended) The region division method for laser treatment of claim 1, wherein the dividing comprises grouping points having an angle between the normal vectors 
3.	(Currently Amended) The region division method for laser treatment of claim 2, wherein the threshold range is changed based on at least one of a treatment aim, a treatment time, a condition of the subject, and a user’s setting.
4.	(Currently Amended) The region division method for laser treatment of claim 2, wherein the dividing further comprises:
setting any one of the plurality of points on the surface of the subject as a starting point;
obtaining an angle between vertical vectors for the starting point and first peripheral points located around the starting point; and
if the range,
grouping the starting point and the first peripheral points into a first group 
5.	(Currently Amended) The region division method for laser treatment of claim 4, wherein the dividing further comprises:

obtaining an angle between vertical vectors for the reference point and second peripheral points located around the reference point and not included in the first group; and
if the range,
grouping the reference point and the second peripheral points into a second group 
6.	(Currently Amended) The region division method for laser treatment of claim 4, wherein the starting point is randomly selected or designated by a user from the plurality of points on the surface of the subject, or alternatively designated to correspond to a particular site on a face recognized using the 3D image of the subject.
7.	(Currently Amended) The region division method for laser treatment of claim 1, further comprising setting a 
8.	(Currently Amended) A laser treatment method of dividing an area of a subject to be treated by laser irradiation into a plurality of treatment regions, the method comprising:
constructing a three-dimensional image of the subject;
using the three-dimensional image to obtain a normal vector for each of a plurality of points located on a surface of the subject;
dividing the plurality of points on the surface of the subject into one or more groups based on a similarity between the obtained normal vectors;
the plurality of points grouped into a same group to set a treatment region;	
setting a guide path which passes through the treatment region;
setting a plurality of laser irradiation points arranged on the guide path; and
sequentially irradiating a laser to a position corresponding to each of the plurality of laser irradiation points on the surface of the subject.
9.	(Currently Amended) The laser treatment method of claim 8, wherein the dividing comprises grouping points having an angle between the normal vectors 
10.	(Currently Amended) The laser treatment method of claim 8, further comprising selecting the 
11.	(Currently Amended) The laser treatment method of claim 8, further comprising determining an 
12.	(Currently Amended) The laser treatment method of claim 11, wherein the order of treatment is determined to be non-continuous for 
13.	(Currently Amended) The laser treatment method of claim 8, wherein the guide path comprises a first section from which the laser enters the treatment region, a second section in which the laser moves at a constant speed within the treatment region, and a third section from which the laser re-enters the 
15.	(Currently Amended) An apparatus for treatment of dividing an area of a subject to be treated by laser irradiation into a plurality of treatment regions, the apparatus comprising:
a vision controlling unit for constructing a three-dimensional image of the subject, and for setting a treatment region irradiated by a laser on a surface of the subject, a guide path passing through the treatment region, and laser irradiation points arranged on the guide path;
a laser unit for sequentially irradiating the laser to a position corresponding to the laser irradiation points in the surface of the subject; and
a motion controlling unit for controlling movement of the laser unit and the laser irradiation based on the set guide path and the laser irradiation points,
wherein the vision controlling unit is configured to use the three-dimensional image to obtain a normal vector for each of a plurality of points located on the surface of the subject; divide the plurality of points on the surface of the subject into one or more groups based on a similarity between the obtained normal vectors; and generate a closed curve including at least some of the plurality of points grouped into a same group to set the 
16.	(Currently Amended) The laser treatment apparatus of claim 15, wherein the vision controlling unit is further configured to group points having an angle between the plurality of points on the surface of the subject.
17.	(Currently Amended) The laser treatment apparatus of claim 15, wherein the vision controlling unit is further configured to determine an order of treatment for the divided plurality of treatment regions and the order of treatment is determined to be non-continuous for 
18.	(Currently Amended) The laser treatment apparatus of claim 15, wherein the guide path comprises a first section from which the laser enters the treatment region, a second section in which the laser moves at a constant speed within the treatment region, and a third section from which the laser re-enters the treatment region by moving along a curved path while varying the speed outside the treatment region, and wherein the laser is irradiated at a constant frequency in the second section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Z.B./Examiner, Art Unit 4155                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792